Exhibit 10.30

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into this 20th day of September, 2012, by and between ADK BONTERRA/PARKVIEW,
LLC, a Georgia limited liability company (hereinafter referred to as
“Borrower”), with its chief executive office at Two Buckhead Plaza, 3050
Peachtree Road NW, Suite 355, Atlanta, Georgia 30305, and GEMINO HEALTHCARE
FINANCE, LLC, a Delaware limited liability company (hereinafter referred to as
“Lender”) with an office at One International Plaza, Suite 220, Philadelphia,
Pennsylvania 19113.

 

Recitals:

 

Lender and Borrower are parties to a certain Credit Agreement dated April 27,
2011 (as at any time amended, restated, modified or supplemented, the “Credit
Agreement”) pursuant to which Lender has made certain revolving credit loans to
Borrower.

 

The parties desire to amend the Credit Agreement as hereinafter set forth.

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1.             Definitions.  All capitalized terms used in this Amendment,
unless otherwise defined herein, shall have the meanings ascribed to such terms
in the Credit Agreement.

 

2.             Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as follows:

 

(a)           By deleting the reference to “October 29, 2013” in
Section 2.01(d) of the Credit Agreement and by substituting “January 31, 2014”
in lieu thereof.

 

(b)           By deleting Sections 6.06(a) and (b) of the Credit Agreement in
their respective entireties and by substituting in lieu thereof the following:

 

(a)           Minimum Fixed Charge Coverage Ratio.  Borrowers shall cause ADK to
maintain at all times a Fixed Charge Coverage Ratio measured quarterly at the
end of the fiscal quarter ending September 30, 2012, of at least 1.00 to 1.0,
and at the end of each fiscal quarter thereafter, of at least 1.10:1.

 

(b)           Maximum Loan Turn Days.  Borrowers shall maintain at all times a
Maximum Loan Turn Days, measured quarterly at the end of the fiscal quarter
ending June 30, 2011 and each fiscal quarter thereafter, of not greater than 40
days.

 

(c)           By deleting the last sentence of Section 7.08 of the Credit
Agreement in its entirety and by substituting in lieu thereof the following:

 

In addition, unless consented to by Lender, or if a replacement acceptable to
Lender is employed within ninety (90) days of any terminations, Boyd Gentry and
Martin Brew shall continue as senior management of ADK actively involved in the
day-to-day management of ADK and Christopher Brogdon and AdCare Management shall
continue as senior management of Borrowers actively involved in the day-to-day
management of such Borrowers.

 

--------------------------------------------------------------------------------


 

(d)           By deleting Sections 8.01(x), (y) and (z) of the Credit Agreement
and by substituting in lieu thereof the following:

 

(x)           Transition Services Agreement.  the Transition Services Agreement
is terminated prior to completion of the transition of operations with respect
to the Healthcare Facilities and unconditional written approval of the CHOW; or

 

(y)           Bonterra/Parkview Lease Default.  Any Bonterra/Parkview Lease
Default shall occur.

 

(e)           By deleting Section 9.27 of the Credit Agreement in its entirety.

 

(f)            By deleting the address for notices set forth on the first
signature page to the Credit Agreement and by substituting in lieu thereof the
following:

 

 

Address for notices to Borrowers:

 

 

 

Two Buckhead Plaza

 

3050 Peachtree Road NW

 

Suite 355

 

Atlanta, GA 30305

 

Attn:     Mr. Martin Brew

 

Fax:      (404) 795-0604

 

(g)           By adding the following definition of “Medicaid Pending” to Annex
I to the Credit Agreement in appropriate alphabetical order:

 

“Medicaid Pending” means an amount that will be billed to Medicaid for services
rendered to patients that are expected to qualify for such state Medicaid
program, but which patients are at the time in question in the process of
completing the necessary paperwork and have not yet been officially accepted by
such state as eligible Medicaid patients.

 

(h)           By deleting the definitions of “Affiliated Credit Agreement” and
“Non-Bonterra/Parkview Borrowers” set forth in Annex I to the Credit Agreement.

 

(i)            By deleting the definitions of “Applicable LIBOR Floor”,
“Applicable Margin”, “EBITDA”, “Fixed Charge Coverage Ratio”, “Guarantors” and
“Maximum Loan Turn Days” set forth in Annex I to the Credit Agreement and by
substituting in lieu thereof the following, respectively:

 

“Applicable LIBOR Floor” means a percentage equal to two and one-half percent
(2.5%).

 

“Applicable Margin” means a percentage equal to four and three-quarters percent
(4.75%).

 

“EBITDA” means the sum of net income plus interest expense, plus taxes, plus
depreciation and amortization (but excluding non-cash stock compensation
expense, acquisition loss or gain and derivative loss or gain, if any).

 

“Fixed Charge Coverage Ratio” means the ratio of (a) EBITDA, to (b) the sum of
(i) interest expense paid, plus (ii) the current portion of any long-term
Indebtedness excluding

 

2

--------------------------------------------------------------------------------


 

(A) payments with respect to that certain Promissory Note made by ADK and ADK
Georgia, LLC, a Georgia limited liability company, on July 31, 2010 in the
principal amount of $500,000 in favor of Triad Health Management of Georgia II,
LLC, a Georgia limited liability company, to the extent such payments are not
made, and (B) payments with respect to certain temporary bridge financing from
time to time obtained by ADK or certain of its Subsidiaries, but only to the
extent and only for so as Lender agrees in its sole discretion that such
payments may be excluded from the calculation of the Fixed Charge Coverage Ratio
pursuant to this clause (B), plus (iii) the current portion of obligations under
capitalized leases, plus (iv) cash taxes paid, plus (v) cash Distributions, plus
(vi) any unfinanced capital expenditures other than unfinanced capital
expenditures made during 2012, all as determined for ADK on a consolidated
basis, in accordance with GAAP consistently applied, on a rolling four quarter
basis; provided, however, that such calculation as of the fiscal quarter ending
September 30, 2012 shall be for the three (3) most recent fiscal quarterly
periods ending on such date on a cumulative, annualized basis.

 

“Guarantors” means ADK and each other Person who guarantees payment or
performance of any Obligations.

 

“Maximum Loan Turn Days” means, as of any date of determination, (i) the result
of (a) the average daily outstanding balance of the Revolving Loans during the
immediately preceding three (3) months, divided by (b) the average monthly
Collections in the Commercial Lockbox and Government Lockbox for the immediately
preceding three (3) months, multiplied by (ii) 30.

 

(j)            By deleting clause (h) of the definition of “Eligible Accounts”
set forth in Annex I to the Credit Agreement and by substituting in lieu thereof
the following:

 

(h)           which is not outstanding more than one hundred eighty (180) days
past the Billing Date; provided, however that in no event may the Account be
outstanding more than one hundred eighty (180) days past the date the
corresponding services and/or goods were provided;

 

(k)           By deleting clauses (l), (m) and (n) of the definition of
“Eligible Accounts” set forth in Annex I to the Credit Agreement and by
substituting in lieu thereof the following, respectively:

 

(l)            which has a Billing Date on or after November 1, 2011;

 

(m)          to the extent such Account is Medicaid Pending, it is not
outstanding more than ninety (90) days past the date the corresponding services
and/or goods were provided; and

 

(n)           which complies with such other criteria and requirements as may be
specified from time to time by Lender in its reasonable discretion.

 

3.             Ratification and Reaffirmation.  Borrower hereby ratifies and
reaffirms the Obligations, each of the Loan Documents and all of Borrower’s
covenants, duties, indebtedness and liabilities under the Loan Documents.

 

4.             Acknowledgments and Stipulations.  Borrower acknowledges and
stipulates that the Credit Agreement and the other Loan Documents executed by
Borrower are legal, valid and binding obligations of Borrower that are
enforceable against Borrower in accordance with the terms thereof; all of the
Obligations are

 

3

--------------------------------------------------------------------------------


 

owing and payable without defense, offset or counterclaim (and to the extent
there exists any such defense, offset or counterclaim on the date hereof, the
same is hereby waived by Borrower); the security interests and liens granted by
Borrower in favor of Lender are duly perfected, first priority security
interests and liens; and the unpaid principal amount of the Loans on and as of
September 20, 2012, totaled $4,222,891.25.

 

5.             Representations and Warranties.  Borrower represents and warrants
to Lender, to induce Lender to enter into this Amendment, that no Event of
Default or Unmatured Event of Default exists on the date hereof; the execution,
delivery and performance of this Amendment have been duly authorized by all
requisite company action on the part of Borrower and this Amendment has been
duly executed and delivered by Borrower; and all of the representations and
warranties made by Borrower in the Credit Agreement are true and correct on and
as of the date hereof.

 

6.             Reference to Credit Agreement.  Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” or words of like import shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.

 

7.             Breach of Amendment.  This Amendment shall be part of the Credit
Agreement and a breach of any representation, warranty or covenant herein shall
constitute an Event of Default.

 

8.             Conditions Precedent.  The effectiveness of the amendments
contained in Section 2 hereof are subject to the satisfaction of each of the
following conditions precedent, in form and substance satisfactory to Lender,
unless satisfaction thereof is specifically waived in writing by Lender:

 

(a)           Lender shall have received a counterpart of this Amendment duly
executed by Borrower; and

 

(b)           Lender shall have received a Consent and Reaffirmation to this
Amendment duly executed by ADK.

 

9.             Amendment Fee; Expenses of Lender.  In consideration of Lender’s
willingness to enter into this Amendment, Borrower agrees to pay (i) to Lender,
a nonrefundable amendment fee in the amount of $57,500 (the “Amendment Fee”), in
immediately available funds on the date hereof, which shall be fully earned on
such date and non-refundable when paid, and Borrower irrevocably authorizes
Lender to make a Revolving Loan to Borrower in the amount of such Amendment Fee
and to disburse the proceeds of such Revolving Loan in payment of such Amendment
Fee, and (ii) on demand, all costs and expenses incurred by Lender in connection
with the preparation, negotiation and execution of this Amendment and any other
Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including, without limitation, the costs
and fees of Lender’s legal counsel and any taxes or expenses associated with or
incurred in connection with any instrument or agreement referred to herein or
contemplated hereby.

 

10.          Governing Law.  This Amendment shall be governed by and construed
in accordance with the internal laws of the Commonwealth of Pennsylvania.

 

11.          Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

12.          No Novation, etc.  Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Credit Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect.  This Amendment is not intended to be, nor

 

4

--------------------------------------------------------------------------------


 

shall it be construed to create, a novation or accord and satisfaction, and the
Credit Agreement as herein modified shall continue in full force and effect.

 

13.          Counterparts; Electronic Signatures.  This Amendment may be
executed in any number of counterparts and by different parties to this
Amendment on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement.  Any manually executed signature page to this Amendment delivered by
a party by facsimile or other electronic transmission shall be deemed to be an
original signature hereto.

 

14.          Further Assurances.  Borrower agrees to take such further actions
as Lender shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.

 

15.          Section Titles.  Section titles and references used in this
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto.

 

16.          Release of Claims.  To induce Lender to enter into this Amendment,
Borrower hereby releases, acquits and forever discharges Lender, and all
officers, directors, agents, employees, successors and assigns of Lender, from
any and all liabilities, claims, demands, actions or causes of action of any
kind or nature (if there be any), whether absolute or contingent, disputed or
undisputed, at law or in equity, or known or unknown, that Borrower now has or
ever had against Lender arising under or in connection with any of the Loan
Documents or otherwise.  Borrower represents and warrants to Lender that
Borrower has not transferred or assigned to any Person any claim that Borrower
ever had or claimed to have against Lender.

 

17.          Waiver of Jury Trial.  To the fullest extent permitted by
applicable law, the parties hereto each hereby waives the right to trial by jury
in any action, suit, counterclaim or proceeding arising out of or related to
this Amendment.

 

[Remainder of page intentionally left blank; signatures begin on following
page.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first written above.

 

BORROWER:

ADK BONTERRA/PARKVIEW, LLC

 

 

 

 

 

By:

/s/ Martin Brew

 

 

Martin Brew, Chief Financial Officer

 

 [Signatures continued on following page.]

 

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

GEMINO HEALTHCARE FINANCE, LLC

 

 

 

 

 

By:

/s/ Jeffrey M. Joslin

 

 

Jeffrey M. Joslin, Senior Portfolio Manager

 

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION

 

Each of the undersigned guarantors of the Obligations of Borrower at any time
owing to Lender hereby (i) acknowledges receipt of a copy of the foregoing
Second Amendment to Credit Agreement; (ii) consents to Borrower’s execution and
delivery thereof and of the other documents, instruments or agreements Borrower
agrees to execute and deliver pursuant thereto; (iii) agrees to be bound
thereby; and (iv) affirms that nothing contained therein shall modify in any
respect whatsoever its guaranty of the Obligations and reaffirms that such
guaranty is and shall remain in full force and effect.

 

IN WITNESS WHEREOF, each of the undersigned has executed this Consent and
Reaffirmation  as of the date of such Second Amendment to Credit Agreement.

 

 

 

ADCARE HEALTH SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Martin Brew

 

 

Martin Brew, Chief Financial Officer

 

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------